62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Anthony SMITH, Petitioner, Appellant,v.Timothy HALL, Respondent, Appellee.
No. 95-1057.
United States Court of Appeals,First Circuit.
Aug. 1, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Douglas P. Woodlock, U.S. District Judge.]
Willie J. Davis, Davis, Robinson & White, on brief for appellant.
Scott Harshbarger, Attorney General, and William J. Meade, Assistant Attorney General, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges..
D.MASS.
AFFIRMED
PER CURIAM.


1
Anthony Smith appeals from the district court's dismissal of his habeas corpus petition.  See Smith v. Hall, 874 F. Supp. 441 (D.Mass.1995).  The district court concluded that Teague v. Lane, 489 U.S. 288 (1989) (plurality opinion), and its progeny barred consideration of the merits of Smith's petition because Smith sought a new, constitutional rule of criminal procedure which was not a "watershed" rule of criminal procedure.  Finding no error in the court's decision, we affirm substantially for the reasons stated at length by the district court.  See Loc.  R. 27.1.


2
Affirmed.